DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10 and 18, the claims recite “the rotation sensor” however the parent Claims 9 and 17 do not provide positive antecedent basis for such a limitation.  Examiner notes that the claims shall be interpreted as requiring some rotation sensor with the recited functionality (noting that “further operable” should be recited as simply operable absent a prior recitation of some function).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al., U.S. Patent Publication 2016/0237802, in view of Papouras et al., U.S. Patent Publication 2019/0353024, hereinafter referred to as Boone and Papouras.
Regarding Claim 1, Boone discloses an apparatus comprising:
A control system (including controller 210) for controlling rotation of a top drive (140) configured to connect with an upper end of a drill string (155), wherein the control system comprises:
A torque sensor (265) operable to facilitate torque measurements indicative of torque output by the top drive to the upper end of the drill string (Paragraphs 0030, 0035, 0036);
A rotation sensor (270) operable to facilitate rotational distance measurements indicative of rotational distance imparted by the top drive to the upper end of the drill string (Paragraphs 0036-0037);
A processing device (190) comprising a processor and memory storing computer program code, wherein the processing device is operable to:
Receive the torque and rotational distance measurements (Paragraphs 0026, 0035, 0036);
Cause the top drive to rotate the drill string to initiate slide drilling (Paragraphs 0004, 0005, 0014);
Determine a reference torque based on the torque measurements received while slide drilling and rotated by the top drive (as part of the selected rotation profile based on torque feedback; Paragraphs 0032, 0034, 0035, 0036);
Cause the top drive to alternatingly rotate the drill string in opposing directions based on the reference torque to perform slide drilling operations (Paragraphs 0014, 0032-0036, 0040);
Determine a reference rotational distance based on the rotational distance measurements received during the slide drilling operation (used in conjunction with the torque measurements for the rotational profile determination; Paragraphs 0032-0036);
Cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference rotational distance to perform the slide drilling operation (as both sensors 265 and 270 are used in conjunction with the controller 210 to control the rotational profile; Paragraphs 0032-0037).
While Boone discloses the above processing device as it relates to slide drilling, it does not expressly disclose that such actions are taken while the drill string is off-bottom.
Additionally, Papouras teaches the use of a similar slide drilling system (see Figure 1) having a slide drilling controller which functions to measure torque, rotational speed, and distance (Paragraphs 0024-0026), wherein the slide drilling operation is carried out some distance off-bottom (Paragraphs 0051, 0057-0060).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed for the slide drilling measurement and processing to take place while the string was off-bottom as taught by Papouras.  Doing so merely constitutes one of the conventional aspects of slide drilling to break friction in the wellbore (Paragraphs 0051, 0057-0061).
Regarding Claim 2, Boone further discloses that the rotation sensor is further operable to facilitate rotational speed measurements indicative of rotational speed imparted by the top drive to the upper end of the drill string (as part of rotary rpm sensor 290; Paragraphs 0036, 0037); and
The processing device is operable to cause the top drive to rotate the drill string while slide drilling by causing the top drive to increase the rotational speed until a predetermined rotational speed is reached and maintain the predetermined speed until the processing device determines the reference torque (in so far as the rotary speed is part of the torque profile which is used during slide drilling, the use of such a sensor and monitoring such properties to determine the desired torque, speed, and positions is part of the processor operation; Paragraphs 0023, 0032-0036).
Regarding Claim 3, Boone further discloses the processing device is operable to:
Record the torque measurements while the drill string is off-bottom and rotated by the top drive (as part of the processor memory includes collected and reusable date; Paragraphs 0016, 0023); and
Determine the reference torque based on the recorded torque measurements, wherein the reference torque is or comprises a maximum torque output by the top drive of the drill string (maximum threshold values may be calculated as part of the torque rotation profile; Paragraphs 0032-0036, 0048).
Regarding Claim 4, Boone further discloses that the processing device is operable to cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference torque to perform the slide drilling operations by causing the top drive to stop each alternating rotation when the torque measurements indicate that a predetermine fraction of the reference torque is reached (as part of the slide drilling using a rotation profile of a given torque and rotational limit/speed; Paragraphs 0032-0036, 0048).
Regarding Claim 5, Boone further discloses that the processing device is operable to cause the top drive to alternatingly rotate the drill string in opposing directions based on the reference torque to perform the slide drilling operation to rotate:
In a first rotational direction (clockwise or counterclockwise) from an initial rotational position until the torque measurements indicate that a first predetermined fraction of the reference torque is reached and in a second rotational direction (the opposite of whichever the is selected as the first direction) from the initial rotational position until the torque measurements indicate that a second predetermined fraction of the reference torque is reaches (as part of the rotational operation can set left and right torque measurements as part of the slide drilling profile; Paragraphs 0032-0036, 0048).
Regarding Claim 6, Boone further discloses that the processing device is operable to record the rotational distance measurements during the slide drilling operation (as part of the measurements being used to determine real time quill and string orientation; Paragraphs 0032-0036) and determine the reference rotational distance based on the recorded rotational distance measurements, wherein the reference rotational distance is or comprises an average rotational distance of the alternating rotations of the drill string caused by the top drive (in so far as the display is configured for displaying historical data as part of determining a torque profile; Paragraphs 0036, 0037, 0041, 0049).
Regarding Claim 7, Boone further discloses that the processing device is operable to cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference rotational distance to perform the slide drilling operations by causing the top drive to stop each alternating rotation when the distance measurements indicate that a predetermine fraction of the reference rotation is reached (as part of the slide drilling using a rotation profile of a given torque and rotational limit/speed; Paragraphs 0032-0036, 0048).
Regarding Claim 8, Boone further discloses that the processing device is operable to cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference rotational distance to perform the slide drilling operations by causing the top drive alternatingly rotate the drill string in opposing directions through a predetermined fraction of the reference rotational distance (as part of the slide drilling using a rotation profile of a given torque and rotational limit/speed; Paragraphs 0032-0036, 0048).
Regarding Claim 9, Boone discloses a method comprising:
Commencing operation of a processing device (190) operable to control rotation of a top drive (140) configured to connect with an upper end of a drill string (155), wherein the operating processing device will:
Receive a torque measurement indicative of torque output by the top drive to the upper end of the drill string and rotational distance measurements indicative of rotational distance imparted by the top drive (Paragraphs 0026, 0035, 0036);
Cause the top drive to rotate the drill string to initiate slide drilling (Paragraphs 0004, 0005, 0014);
Determine a reference torque based on the torque measurements received while slide drilling and rotated by the top drive (as part of the selected rotation profile based on torque feedback; Paragraphs 0032, 0034, 0035, 0036);
Cause the top drive to alternatingly rotate the drill string in opposing directions based on the reference torque to perform slide drilling operations (Paragraphs 0014, 0032-0036, 0040);
Determine a reference rotational distance based on the rotational distance measurements received during the slide drilling operation (used in conjunction with the torque measurements for the rotational profile determination; Paragraphs 0032-0036);
Cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference rotational distance to perform the slide drilling operation (as both sensors 265 and 270 are used in conjunction with the controller 210 to control the rotational profile; Paragraphs 0032-0037).
While Boone discloses the above processing device as it relates to slide drilling, it does not expressly disclose that such actions are taken while the drill string is off-bottom.
Additionally, Papouras teaches the use of a similar slide drilling system (see Figure 1) having a slide drilling controller which functions to measure torque, rotational speed, and distance (Paragraphs 0024-0026), wherein the slide drilling operation is carried out some distance off-bottom (Paragraphs 0051, 0057-0060).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed for the slide drilling measurement and processing to take place while the string was off-bottom as taught by Papouras.  Doing so merely constitutes one of the conventional aspects of slide drilling to break friction in the wellbore (Paragraphs 0051, 0057-0061).
Regarding Claim 10, Boone further discloses the use of a rotation sensor (270) operable to facilitate rotational speed measurements indicative of rotational speed imparted by the top drive to the upper end of the drill string (as part of rotary rpm sensor 290; Paragraphs 0036, 0037); and
The processing device is operable to cause the top drive to rotate the drill string while slide drilling by causing the top drive to increase the rotational speed until a predetermined rotational speed is reached and maintain the predetermined speed until the processing device determines the reference torque (in so far as the rotary speed is part of the torque profile which is used during slide drilling, the use of such a sensor and monitoring such properties to determine the desired torque, speed, and positions is part of the processor operation; Paragraphs 0023, 0032-0036).
Regarding Claim 11, Boone further discloses the processing device is operable to:
Record the torque measurements while the drill string is off-bottom and rotated by the top drive (as part of the processor memory includes collected and reusable date; Paragraphs 0016, 0023); and
Determine the reference torque based on the recorded torque measurements, wherein the reference torque is or comprises a maximum torque output by the top drive of the drill string (maximum threshold values may be calculated as part of the torque rotation profile; Paragraphs 0032-0036, 0048).
Regarding Claim 12, Boone further discloses that the processing device is operable to cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference torque to perform the slide drilling operations by causing the top drive to stop each alternating rotation when the torque measurements indicate that a predetermine fraction of the reference torque is reached (as part of the slide drilling using a rotation profile of a given torque and rotational limit/speed; Paragraphs 0032-0036, 0048).
Regarding Claim 13, Boone further discloses that the processing device is operable to cause the top drive to alternatingly rotate the drill string in opposing directions based on the reference torque to perform the slide drilling operation to rotate:
In a first rotational direction (clockwise or counterclockwise) from an initial rotational position until the torque measurements indicate that a first predetermined fraction of the reference torque is reached and in a second rotational direction (the opposite of whichever the is selected as the first direction) from the initial rotational position until the torque measurements indicate that a second predetermined fraction of the reference torque is reaches (as part of the rotational operation can set left and right torque measurements as part of the slide drilling profile; Paragraphs 0032-0036, 0048).
Regarding Claim 14, Boone further discloses that the processing device is operable to record the rotational distance measurements during the slide drilling operation (as part of the measurements being used to determine real time quill and string orientation; Paragraphs 0032-0036) and determine the reference rotational distance based on the recorded rotational distance measurements, wherein the reference rotational distance is or comprises an average rotational distance of the alternating rotations of the drill string caused by the top drive (in so far as the display is configured for displaying historical data as part of determining a torque profile; Paragraphs 0036, 0037, 0041, 0049).
Regarding Claim 15, Boone further discloses that the processing device is operable to cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference rotational distance to perform the slide drilling operations by causing the top drive to stop each alternating rotation when the distance measurements indicate that a predetermine fraction of the reference rotation is reached (as part of the slide drilling using a rotation profile of a given torque and rotational limit/speed; Paragraphs 0032-0036, 0048).
Regarding Claim 16, Boone further discloses that the processing device is operable to cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference rotational distance to perform the slide drilling operations by causing the top drive alternatingly rotate the drill string in opposing directions through a predetermined fraction of the reference rotational distance (as part of the slide drilling using a rotation profile of a given torque and rotational limit/speed; Paragraphs 0032-0036, 0048).
Regarding Claim 17, Boone discloses a method comprising:
Commencing operation of a processing device (190) operable to control rotation of a top drive (140) configured to connect with an upper end of a drill string (155), wherein the operating processing device will:
Receive a torque measurement indicative of torque output by the top drive to the upper end of the drill string and rotational distance measurements indicative of rotational distance imparted by the top drive (Paragraphs 0026, 0035, 0036);
Cause the top drive to rotate the drill string to initiate slide drilling (Paragraphs 0004, 0005, 0014);
Determine a reference torque based on the torque measurements received while slide drilling and rotated by the top drive (as part of the selected rotation profile based on torque feedback; Paragraphs 0032, 0034, 0035, 0036);
Cause the top drive to alternatingly rotate the drill string in opposing directions based on the reference torque to perform a calibration stage of slide drilling operations (in so far as the process is based on a feedback of torque and rotation data to the processor which is used to further advance the bit; Paragraphs 0014, 0032-0036, 0040);
Record the rotational distance measurements during the slide drilling operation (as part of the measurements being used to determine real time quill and string orientation; Paragraphs 0032-0036) and determine a reference rotational distance based on the recorded rotational distance measurements, wherein the reference rotational distance is or comprises an average rotational distance of the alternating rotations of the drill string caused by the top drive (in so far as the display is configured for displaying historical data as part of determining a torque profile; Paragraphs 0036, 0037, 0041, 0049);
Cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference rotational distance to perform a post-calibration stage slide drilling operation (as part of the continued operation which takes feedback from the sensors and modified the rotation plan wherein both sensors 265 and 270 are used in conjunction with the controller 210 to control the rotational profile; Paragraphs 0032-0037).
Regarding Claim 18, Boone further discloses the use of a rotation sensor (270) operable to facilitate rotational speed measurements indicative of rotational speed imparted by the top drive to the upper end of the drill string (as part of rotary rpm sensor 290; Paragraphs 0036, 0037); and
The processing device is operable to cause the top drive to rotate the drill string while slide drilling by causing the top drive to increase the rotational speed until a predetermined rotational speed is reached and maintain the predetermined speed until the processing device determines the reference torque (in so far as the rotary speed is part of the torque profile which is used during slide drilling, the use of such a sensor and monitoring such properties to determine the desired torque, speed, and positions is part of the processor operation; Paragraphs 0023, 0032-0036).
Regarding Claim 19, Boone further discloses the processing device is operable to:
Record the torque measurements while the drill string is off-bottom and rotated by the top drive (as part of the processor memory includes collected and reusable date; Paragraphs 0016, 0023); and
Determine the reference torque based on the recorded torque measurements, wherein the reference torque is or comprises a maximum torque output by the top drive of the drill string (maximum threshold values may be calculated as part of the torque rotation profile; Paragraphs 0032-0036, 0048).
Regarding Claim 20, Boone further discloses that the processing device is operable to cause the top drive to alternatingly rotate the drill string in the opposing directions based on the reference torque to perform the slide drilling operations by causing the top drive to stop each alternating rotation when the torque measurements indicate that a predetermine fraction of the reference torque is reached (as part of the slide drilling using a rotation profile of a given torque and rotational limit/speed; Paragraphs 0032-0036, 0048).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeffryes et al., U.S. Patent Publication 2018/0320501, teaches the use of a top drive rotary torque control to impart specific desired oscillation of the drill string.
Maidla, U.S. Patent 9,404,307, teaches the use of a slide drilling directional control system for using a top drive with selective rotation input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676